Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 11, 2022 has been entered. 

Status of Claims
Claims 1, 3, 11, and 21 have been amended in the response dated 4/11/2022.
Claims 1-3, 5-8, 10-13, 15-18, and 20-21 are currently pending and considered below. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 10-13, 15-18, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "sensitive topic" in claims 1, 11, and 21 is a relative term which renders the claim indefinite. The term "sensitive topic” is not defined by the claim, the specification does not provide a standard for ascertaining the meaning of the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [0092] of the present disclosure provides insufficient information to define a sensitive topic. In other words, the term is unclear because it is unclear what is necessary to be considered a "sensitive topic" and what would not be considered a "sensitive topic." The term will be construed to include any medical information.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10-13, 15-18, and 20-21, as best understood by the examiner, are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0089098 to Schoenberg (“Schoenberg”) in view of U.S. Patent Publication No. 2010/0088095 to John (“John”) in further view of U.S. Patent Publication No. 2012/0035962 to Iliff (“Iliff”)

Regarding claim 1, Schoenberg discloses: 
An electronic device (Schoenberg, 0026: system 100), comprising:
a microphone (Schoenberg, 0040: a microphone); a speaker (Schoenberg, 0074: computer speakers); at least one processor (Schoenberg, 0171: a programmable processor); and
at least one memory comprising computer program code (Schoenberg, 0171: a machine-readable storage device), wherein at least one memory and the computer program code being configured to, with the at least one processor, cause the electronic device to at least (Schoenberg, 0171: executing a program of instructions to perform functions of the invention):
monitor voice input to the microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input), in a clinical trial session or informed consent session (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
apply voice recognition, by the processor, (Schoenberg, 0040: speech is converted to text using voice recognition), 
collect one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial)
Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite, but John teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up participant, (John, 0026: comparing the frequency of a voice input to a known voice frequency such as, the frequency of a healthcare practitioner's voice) to determine a probability of the identity of a user uttering the detected utterance matching an identity of the previously set up participant (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency, identifier 204 associates the voice input with a voice input from the healthcare practitioner by assigning a value to the voice input); and 
in response to the determined probability satisfying a predetermined probability rule (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency), to be successfully verified as the previously set up participant (John, 0026: identifier 204 associates the voice input with a voice input from the healthcare practitioner). 
in response to receiving voice input, apply speech recognition to the received voice input to convert the received voice input to text input; (John, Abstract: performing speech-to-text conversion on a voice input to generate a text string representing the voice input)The clinical trials are taught by Schoenberg, above.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include speech recognition and voice verification, as taught by John, because John teaches that speech recognition technology improves efficiency of healthcare practitioners, and reduces incompleteness and/or inaccuracies of data entry. (John, para. 0002).
Iliff teaches that it is old and well known in the art of healthcare to wherein the voice-based user interface outputs a clinical trial voice query relating to a sensitive topic (Iliff, Fig. 7d, para. 0253: as part of state 348, the system 100 ask sensitive medical questions, such as, “Please verify that your diagnosis for HIV was positive, is this correct?”) only when the applied voice recognition indicates that the user has been successfully verified on voice inputs (Iliff, Fig. 7a, para. 0257: a patient must login to the system prior to state 348, see 7b “Assisted Patient Login Process,” and the login process requires a voice verification, where a voice sample must match a previously obtained voice print of the patient). Iliff does not explicitly disclose a plurality of clinical trials, which are taught by Schoenberg above.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include voice verification prior to engaging with patients, as taught by John, because John teaches that speech recognition technology increases access to secure healthcare. (Iliff, para. 0011).

Regarding claim 2, the combination discloses each of the limitations of claim 1 as discussed above, and further discloses: 
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

Regarding claim 3, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
further comprising a storage (Schoenberg, 0171: a data storage system), wherein, to collect the one or more clinical trial entries via the voice-based user interface (Schoenberg, 0040: a consumer and provider input information by speaking into a microphone), the at least one memory and the computer program code are configured to, with the at least one processor, cause the electronic device to: save the converted clinical trial text input in a storage. (Schoenberg, 0040: the converted speech is stored).

Regarding claim 6, the combination discloses each of the limitations of claim 3 as discussed above, and further discloses:
wherein, to collect the one or more clinical trial entries via the voice-based user interface, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: save the determined probability with the corresponding converted clinical trial text input in the storage (Schoenberg, 0040: the converted speech is stored).
Li teaches that it is old and well known in the art of healthcare to use voice recognition apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to apply the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 7, the combination discloses each of the limitations of claim 6 as discussed above, and further discloses:
Li teaches that it is old and well known in the art of healthcare to use voice recognition wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the received clinical trial voice input, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 8, the combination of discloses each of the limitations of claim 1 as discussed above, and further discloses:
Li teaches that it is old and well known in the art of healthcare to use voice recognition wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant (Li, page 9, para. 4: when the voice similarity is greater than or equal to the voice similarity threshold, it means that the voice signal is from the user).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include wherein, to apply the voice recognition to the detected utterance, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 10, the combination of discloses each of the limitations of claim 7 as discussed above, and further discloses:
wherein, the at least one memory and the computer program code are further configured to, with the at least one processor, cause the electronic device to: collect a voice sample from a user when setting the user up as a clinical trial participant (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial).
Li teaches that it is old and well known in the art of healthcare to use voice recognition to generate the voice print for the clinical trial participant from the collected voice sample (Li, page 9, para. 7: previously obtained user voice samples are used to continually train a voice model).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to generate the voice print for the clinical trial participant from the collected voice sample, as taught by Li, because Li teaches that it is beneficial to use voice recognition, in place of a passcode, to authenticate users when collecting and storing clinical information.

Regarding claim 11, Schoenberg discloses:
A method of continuously verifying user identity in a clinical trial session or informed consent session via a voice-based user interface, (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider) wherein comprising:
monitoring, by a processor, voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in the clinical trial session or informed consent session (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting, by the processor, an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying, by the processor, voice recognition, (Schoenberg, 0040: speech is converted to text using voice recognition)
collecting, by the processor, one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial)
Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite, but John teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up participant, (John, 0026: comparing the frequency of a voice input to a known voice frequency such as, the frequency of a healthcare practitioner's voice) to determine a probability of the identity of a user uttering the detected utterance matching an identity of the previously set up participant (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency, identifier 204 associates the voice input with a voice input from the healthcare practitioner by assigning a value to the voice input); and 
in response to the determined probability satisfying a predetermined probability rule (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency), to be successfully verified as the previously set up participant (John, 0026: identifier 204 associates the voice input with a voice input from the healthcare practitioner). 
in response to receiving voice input, apply speech recognition to the received voice input to convert the received voice input to text input; (John, Abstract: performing speech-to-text conversion on a voice input to generate a text string representing the voice input)The clinical trials are taught by Schoenberg, above.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include speech recognition and voice verification, as taught by John, because John teaches that speech recognition technology improves efficiency of healthcare practitioners, and reduces incompleteness and/or inaccuracies of data entry. (John, para. 0002).
Iliff teaches that it is old and well known in the art of healthcare to wherein the voice-based user interface outputs a clinical trial voice query relating to a sensitive topic (Iliff, Fig. 7d, para. 0253: as part of state 348, the system 100 ask sensitive medical questions, such as, “Please verify that your diagnosis for HIV was positive, is this correct?”) only when the applied voice recognition indicates that the user has been successfully verified on voice inputs (Iliff, Fig. 7a, para. 0257: a patient must login to the system prior to state 348, see 7b “Assisted Patient Login Process,” and the login process requires a voice verification, where a voice sample must match a previously obtained voice print of the patient). Iliff does not explicitly disclose a plurality of clinical trials, which are taught by Schoenberg above.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include voice verification prior to engaging with patients, as taught by John, because John teaches that speech recognition technology increases access to secure healthcare. (Iliff, para. 0011).

Regarding claim 12, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the detected utterance comprises a login response uttered in response to a login request voice output (Schoenberg, 0041: a provider responds to a voice prompt, construed as an utterance, after logging into the system 100).

Regarding claim 13, the combination discloses each of the limitations of claim 11 as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface comprises: in response to receiving a clinical trial voice input, applying, by the processor, speech recognition to the received clinical trial voice input to convert the received clinical trial voice input to clinical trial text input (Schoenberg, 0040: speech is converted to text using voice recognition); and
saving, by the processor, the converted clinical trial text input in a storage (Schoenberg, 0040: the converted speech is stored).

Regarding claim 15, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the received clinical trial voice input comprises at least one of: a clinical trial diary command, a clinical trial diary answer, and input related to informed consent to the clinical trial (Perry, [0059]: measuring process performance and displaying the performance data on a GUI).

Regarding claim 16, the combination discloses each of the limitations of claim 13, as discussed above, and further discloses:
wherein the collecting of the one or more clinical trial entries via the voice-based user interface further comprises: applying, by the processor, the voice recognition to the received clinical trial voice input to determine the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant; and
saving, by the processor, the determined probability with the corresponding converted clinical trial text input in the storage. (Perry, [0059]: performance can be on a per employee basis).

Regarding claim 17, the combination discloses each of the limitations of claim 16, as discussed above, and further discloses:
wherein the applying of the voice recognition to the received clinical trial voice input comprises: determine that the probability of the identity of the user uttering the received clinical trial voice input matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the received clinical trial voice input matching the previously collected voice print of the previously set up clinical trial participant (Perry, [0026]: staff include physicians and nurses).

Regarding claim 18, the combination discloses each of the limitations of claim 11, as discussed above, and further discloses:
wherein the applying of the voice recognition to the detected utterance comprises: determine that the probability of the identity of the user uttering the detected utterance matching the identity of the previously set up clinical trial participant corresponds with the probability of the phonetical content of the detected utterance matching the previously collected voice print of the previously set up clinical trial participant. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 20, the combination discloses each of the limitations of claim 17, as discussed above, and further discloses:
collecting, by the processor, a voice sample from a user when setting the user up as a clinical trial participant; and
generating, by the processor, the voice print for the clinical trial participant from the collected voice sample. (Perry, [0026]: staff include physicians and nurses).

Regarding claim 21, Schoenberg discloses:
A computer program product comprising at least one non-transitory computer-readable storage medium, wherein the computer-readable storage medium comprising a set of instructions, which, when executed by one or more processors, cause an electronic device to at least perform (Schoenberg, 0026: system 100):
monitoring voice input to a microphone (Schoenberg, 0040: an IVR system receives speech through the microphone, which would include monitoring the microphone for the speech input) in a clinical trial session or informed consent session (Schoenberg, 0040, Fig. 10: a consumer and provider input information by speaking into the microphone, and see Fig 10, showing a session including a patient and care provider);
in response to detecting an utterance in the monitored voice input (Schoenberg, 0040: text is input at the microphone):
applying voice recognition, by the processor, (Schoenberg, 0040: speech is converted to text using voice recognition), 
collecting one or more clinical trial entries via a voice-based user interface (Schoenberg, 0149: the information collected in the session (para. 0040) is used to determine eligibility in a clinical trial)
Schoenberg discloses authenticating a user’s identity (Schoenberg, 0079) and obtaining clinical trial information via an audio device (Schoenberg, 0029). However, Schoenberg does not explicitly recite, but John teaches that it is old and well known in the art of healthcare to use voice recognition which compares a phonetical content of the detected utterance to a previously collected voice print of a previously set up participant, (John, 0026: comparing the frequency of a voice input to a known voice frequency such as, the frequency of a healthcare practitioner's voice) to determine a probability of the identity of a user uttering the detected utterance matching an identity of the previously set up participant (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency, identifier 204 associates the voice input with a voice input from the healthcare practitioner by assigning a value to the voice input); and 
in response to the determined probability satisfying a predetermined probability rule (John, 0026: if the frequency of the voice input is substantially the same as the known voice frequency), to be successfully verified as the previously set up participant (John, 0026: identifier 204 associates the voice input with a voice input from the healthcare practitioner). 
in response to receiving voice input, apply speech recognition to the received voice input to convert the received voice input to text input; (John, Abstract: performing speech-to-text conversion on a voice input to generate a text string representing the voice input)The clinical trials are taught by Schoenberg, above.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include speech recognition and voice verification, as taught by John, because John teaches that speech recognition technology improves efficiency of healthcare practitioners, and reduces incompleteness and/or inaccuracies of data entry. (John, para. 0002).
Iliff teaches that it is old and well known in the art of healthcare to wherein the voice-based user interface outputs a clinical trial voice query relating to a sensitive topic (Iliff, Fig. 7d, para. 0253: as part of state 348, the system 100 ask sensitive medical questions, such as, “Please verify that your diagnosis for HIV was positive, is this correct?”) only when the applied voice recognition indicates that the user has been successfully verified on voice inputs (Iliff, Fig. 7a, para. 0257: a patient must login to the system prior to state 348, see 7b “Assisted Patient Login Process,” and the login process requires a voice verification, where a voice sample must match a previously obtained voice print of the patient). Iliff does not explicitly disclose a plurality of clinical trials, which are taught by Schoenberg above.  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to modify Schoenberg to include voice verification prior to engaging with patients, as taught by John, because John teaches that speech recognition technology increases access to secure healthcare. (Iliff, para. 0011).

Response to Arguments and Amendments
Applicant’s arguments and amendments filed September 17, 2020 have been fully considered and are addressed below. 
Regarding 112(a), the Applicant’s amendments deleting “out of the at least two persons present” are sufficient to overcome the 112(a) rejection. 
Regarding 112(b), the Applicant’s amendments deleting “out of the at least two persons present” are sufficient to overcome the previously presented 112(b) rejection. However, the term “sensitive topic” has raised additional 112(b) concerns because the specification does not appear to define the metes and bounds of the term “sensitive topic.”
Regarding 103, Applicant’s arguments with respect to obviousness have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The same arguments as above are presented for the rest of the claims.  The claims are unpatentable as stated above.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHYAM GOSWAMI whose telephone number is (303)297-4283.  The examiner can normally be reached on Monday-Thursday, 8:30AM-6:30PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHYAM M GOSWAMI
Examiner
Art Unit 3686


/JOHN P GO/Primary Examiner, Art Unit 3686